Case 1:21-cv-03871-AJN Document 1 Filed 04/30/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

AWILDA VIVES,

Plainti¢e, Pocket No.

-against-

DOLLAR TREE STORES, INC., DOLLAR TREE, INC., and
ABC CORPORATIONS 1-5, fictitious names whose present
identities are unknown that may also be responsible for the
maintenance of the premises,

Defendants.

 

NOTICE OF REMOVAL

AND NOW come defendants, DOLLAR TREE STORES, INC. and DOLLAR TREE,
INC., by and through their attorneys, MINTZER, SAROWITZ, ZERIS LEDVA & MEYERS,
LLP, and respectfully aver as follows:

1. The plaintiff has commenced a civil action against the defendants in the Supreme
Court of the State of New York, County of Bronx under Index No.: 804480/2021,

2. Attached hereto and marked as Exhibit “A” is a true and correct copy of
plaintiff's complaint. Attached hereto and marked as Exhibit “B” is a true and correct copy of
removing defendants’ answer. The complaint, being the first pleading served in this case, was
received by defendant on April 13, 2021. The first notice io removing defendants that plaintiff
was seeking damages in excess of $75,000 was received by defendant in the form of an email
from plaintiffs counsel dated April 20, 21 and received on that date (Exhibit “C”), This Notice
of Removal is therefore timely.

3. DOLLAR TREE STORES, INC. is a Virginia corporation with its principal place

of business in Virginia.
Case 1:21-cv-03871-AJN Document 1 Filed 04/30/21 Page 2 of 3

4, DOLLAR TREE, INC, is a Virginia corporation with its principal place of
business in Virginia.

5. It is alleged in the Summons (Exhibit “A”) that plaintiff is a resident of the
County of Bronx, State of New York and is therefore a domiciliary of the State of New York.

6. Upon information and belief, nominal defendants “ABC CORPORATIONS 1-5,
fictitious names whose present identities are unknown that may also be responsible for the
maintenance of the premises” do not exist and therefore do not play into a diversity analysis,

7. In the | complaint, plaintiff demanded damages in a sum that exceeds all
jurisdictional limits of all lower New York State courts. Plaintiffs email of April 20, 2021
makes a settlement demand of $125,000. Thus this case has an amount in controversy in excess
of $75,000.00 exclusive of interest and costs.

8. Diversity of citizenship exists between plaintiff, 2 New York domiciliary, and
defendants, domiciliaries of Virginia. Further, diversity of citizenship existed at the time the
action sought to be removed was commenced and continues to exist through the time of the filing
of this notice. Defendant is therefore entitled to removal pursuant to 28 U.S.C. $1441.

9, This action is being removed within thirty days after defendant became aware of
the amount in controversy and, therefore, federal jurisdiction. This removal is therefore timely.

28 U.S.C. §1446(b)(3).

 
Case 1:21-cv-03871-AJN Document 1 Filed 04/30/21 Page 3 of 3

WHEREFORE, defendant respectfully requests that the above captioned action, now
pending in the Supreme Court of the State of New York, County of Bronx, be removed therefrom
to this Honorable Court.

Dated: Hicksville, New York
April 30, 2021
Yours, etc.

ao
a

a ee, eae

BRADLEY J. LEVIEN, ESQ. (BL-0503)
MINTZER, SAROWITZ, ZERIS
LEDVA & MEYERS

Attorney for Defendant

DOLLAR TREE STORES, INC.

also i/s/h/a DOLLAR TREE, INC.

39 Broadway, Suite 950

New York, NY 10006

(212) 968-8300

File # 007066.000024

 

TO: PAUL AJLOUNY & ASSOCIATES P.C.
Attorney for Plaintiff
320 Old Country Road
Garden City, NY 11530
